ORDER
PER CURIAM:
Donald 0. Doney, an inmate of the Montana State Prison, *541appearing pro se, petitions this Court for a copy of transcript of a hearing held in the Deer Lodge, Montana, district court.
From the petition it appears there was perhaps only an argument by counsel but this can only be ascertained by reference to the court records at Deer Lodge.
Therefore ordered that the petition be referred to the district court which is requested to check the records and take any action that appears appropriate and thereafter notify us of such action.